Exhibit 10.6

SPS COMMERCE, INC.

Restricted Stock Award Agreement

Under the 2010 Equity Incentive Plan (Director)

SPS Commerce, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants an award of Restricted Stock to you, the Participant
named below. The terms and conditions of this Restricted Stock Award are set
forth in this Restricted Stock Award Agreement (the “Agreement”), consisting of
this cover page and the Terms and Conditions on the following pages, and in the
Plan document, a copy of which has been provided to you. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 

Name of Participant:**[                                                 ]

Number of Shares of Restricted Stock: **[            ]

   Grant Date:                     , 20        

Vesting Schedule:

     

Vesting Dates

      Number of Restricted Shares that Vest

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Shares of Restricted Stock
specified in the table above.

 

PARTICIPANT:     SPS COMMERCE, INC.       By:         Title:    



--------------------------------------------------------------------------------

SPS Commerce, Inc.

2010 Equity Incentive Plan

Restricted Stock Award Agreement

Terms and Conditions

 

1. Grant of Restricted Stock. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Shares of
Restricted Stock specified on the cover page of this Agreement. Unless and until
these Shares vest as provided in Section 4 below, they are subject to the
restrictions provided for in Section 3 of this Agreement and are referred to as
“Restricted Shares.”

 

2. Issuance of Restricted Shares. Until the Restricted Shares vest as provided
in Section 4, the Restricted Shares will be evidenced either by a book-entry in
your name with the Company’s transfer agent or by one or more stock certificates
issued in your name. Any such stock certificate(s) will be deposited with the
Company or its designee and will bear the following legend:

“This Certificate and the shares of stock evidenced hereby are subject to the
terms and conditions (including possible forfeiture and restrictions on
transfer) contained in the Restricted Stock Award Agreement (the “Agreement”)
between the registered owner of the shares evidenced hereby and the Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of the Agreement, a copy of which is on file in the office of the
Company’s Secretary.”

 

     Any book-entry will be accompanied by a similar legend and shall be subject
to such stop-transfer orders and other restrictions as the Company may deem
advisable. Simultaneously with the execution and delivery of this Agreement, you
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Shares.

 

3. Transfer Restrictions, Possible Forfeiture and Rights as Shareholder. Until
the Restricted Shares vest as provided in Section 4, you are not entitled to
sell, transfer, assign, pledge or otherwise encumber or dispose of the
Restricted Shares, and the Restricted Shares remain subject to possible
forfeiture as provided in Section 5. Except as otherwise provided in this
Agreement, you are entitled at all times on and after the Grant Date specified
on the cover page of this Agreement to all the rights of a shareholder with
respect to the Restricted Shares, including the right to vote the Restricted
Shares and the right to receive regular cash dividends thereon (subject to
applicable tax withholding).

 

4. Vesting of Restricted Shares.

 

     (a) Scheduled Vesting. If you remain a Service Provider to the Company
continuously from the Grant Date specified on the cover page of this Agreement,
then the Restricted Shares will vest in the number(s) and on the date(s)
specified in the Vesting Schedule on the cover page of this Agreement.

 

2



--------------------------------------------------------------------------------

     (b) Accelerated Vesting. Notwithstanding Section 4(a), the Restricted
Shares will vest in full upon the occurrence of a Change in Control.

 

5. Effect of Termination of Service. Except as otherwise provided in accordance
with Section 4(b), if you cease to be a Service Provider to the Company prior to
the Vesting Date(s) specified on the cover page of this Agreement, you will
forfeit all unvested Restricted Shares.

 

6. Delivery of Unrestricted Shares. After any Restricted Shares vest pursuant to
Section 4, the Company shall, as soon as practicable, cause to be delivered to
you, or to your designated beneficiary or estate in the event of your death, the
applicable number of unrestricted Shares. Delivery of the unrestricted Shares
shall be effected by the removal of restrictions on the book-entry in the stock
register maintained by the Company’s transfer agent with a corresponding notice
provided to you, by the electronic delivery of the Shares to a brokerage account
you designate, or by delivery to you of a stock certificate without restrictive
legend.

 

7. Tax Consequences. You acknowledge that unless you make a proper and timely
Section 83(b) election as further described below, then at the time the
Restricted Shares vest, you will be obligated to recognize ordinary income in an
amount equal to the Fair Market Value as of the date of vesting of the
Restricted Shares then vesting. You will be responsible for all tax obligations
that arise as a result of the vesting of Restricted Shares. You understand that,
with respect to the grant of this Restricted Stock Award, you may file an
election with the Internal Revenue Service, within 30 days of the date of grant,
electing pursuant to Section 83(b) of the Internal Revenue Code to be taxed
currently on the Fair Market Value of the Restricted Shares as of the Grant
Date. You acknowledge that it is your sole responsibility to timely file an
election under Section 83(b) of the Code. If you make such an election, you must
promptly provide the Company with a copy.

 

8. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon the Company and
you.

 

9. Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

11. Continued Service. Neither this Agreement nor the Award gives you a right to
continued Service with the Company, nor interfere in any way with the right of
the Company to terminate such Service.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

3